Order issued October 29, 2015




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                     ________________________________________

                                No. 05-15-00229-CR
                     ________________________________________

                       KENDRICK MICHAEL DAVIS, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                                      ORDER

                      Before Justice Lang-Miers, Brown, and Schenck

      Based on the Court’s opinion of this date, we GRANT the August 4, 2015 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Kendrick

Michael Davis, TDCJ No. 1984310, Sanchez State Jail, 3901 State Jail Road, El Paso, Texas,

79938-8456.



                                                  /David J. Schenck/
                                                  DAVID SCHENCK
                                                  JUSTICE